DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.

Disposition of the Claims
Claims 1-6, 8-18 and 22-34 are pending in the application. Claims 7 and 19-21 have been cancelled.  
Amendments to claims 1, 10 and 31, originally filed on 9/9/2020, have been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 33 and 34, and their dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 33 recites the limitation “wherein the thermoplastic resin film layer and the second thermoplastic resin film each have a moisture transmission rate of more than 100 g/m2/day to 1000 g/m2/day as determined by ASTM E96-2000.”  The specification does not appear to provide support for a second thermoplastic resin film having a moisture transmission rate of more and 100 g/m2/day to 1000 g/m2/day.

Claim 34 recites the limitation “wherein the thermoplastic nonporous air transmission film and the thermoplastic resin product layer are identical.”  The specification does not appear to provide support for this limitation.  In this regard, the examiner notes that paragraph [0022] of applicant’s specification discloses that, “In the laminate of the present invention, when the thermoplastic resin product layer is also a thermoplastic resin film, identically, the thermoplastic resin film has a thickness of 1-250 µm, preferably 1-100 µm, more preferably 2-50 μm.”  In the examiner’s view, this disclosure does not provide support for the films being identical as it only provides support for the films identically having the same thickness, which does not necessarily mean that that the films, for example, are made of the same materials.


Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-10, 12-18, 22-31 and 33-34 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Shelley et al. (US 2006/0148354 A1) with evidence from Wikipedia (“Polyethylene,” see attachment).

Regarding claims 1-3, 6, 10, 15-17, 22-25, 31 and 33, Shelley et al. (“Shelley”) teaches, in one embodiment, a laminate that includes two flexible sheet materials, with one of the flexible sheet materials acting as a facing material (or facing layer) and the other acting as an extensible or elastic liquid barrier layer (Abstract) and [0062]).  Shelley also teaches applying adhesive to the first surface of the second flexible sheet material with a slot coat adhesive process; and joining the first flexible sheet material to the first surface of the second flexible sheet material (Abstract).

Shelley teaches that categories of flexible sheet materials which can be used in such laminates as barrier layers include polymeric films and foam sheets ([0069]).  Shelley teaches that various thermoplastic elastomers or plastomers are contemplated for use in this invention as the barrier layer ([0070]).  Shelley also teaches that examples of such films are described in WO 96/19346, to McCormack et al., which is incorporated by reference ([0069]).  Shelley teaches it has been possible to create thinned films with overall thicknesses of 30 μm or less (page 7 lines 32-35, claims 1 and 3, and pages 10-11).

Shelley teaches that one category of such flexible sheet materials to be used as facing layers are nonwoven webs ([0063]).  Shelley teaches that nonwoven fabrics which are used in 2 and 50 g/m2 ([0068]).

Shelley teaches that, desirably, adhesive is applied at a basis weight of between about 1 and 3 gsm ([0107]).

With regard to the claimed product-by-process limitations, Shelley teaches that the film and nonwoven web are combined at a nip between rolls maintained at a desired adhesive bonding temperature ([0074]).  Shelley teaches that following lamination of the nonwoven layer to the film the laminate is desirably allowed to retract, wherein such retraction may be accomplished by a temperature controlled section of the process ([0108]).  Shelley teaches that, for example, the material may be run across several rolls with two rolls being heated to about 180 degrees F. (about 82 °C) and two of them being chilled to about 60 degrees F (about 15 °C), wherein the heating rolls would be followed by the chilling rolls and any number of rolls may be implemented for this purpose ([0108]).  Shelley also teaches that the nonwoven web materials are desirably formed with polymers selected from a group that includes polyolefins, wherein suitable polyolefins include, but are not limited to, polyethylene, polypropylene, polybutylene and the like ([0064]).  As evidenced by Wikipedia, polyethylene has a melting point of 115-135 °C (see the Table at the right of the attached document). 

With regard to the claimed softness properties, the examiner notes that Applicant has provided at paragraphs [0029]-[0033], [0041]-[0043] and the Examples of the instant Specification (US 2013/0177747) specific structural examples and procedures which provide the structure and properties claimed.  The examiner finds that the structure and process of Shelley discussed above is the same or very similar to that disclosed by applicant.  Accordingly, it is the position of the Office that the structure of Shelley would have the claimed softness properties or, in the alternative, that it would have been obvious to one having ordinary skill in the art to expect 

Regarding claims 4-5 and 12-14, Shelley teaches that in addition to use of nonwoven layers as facing layers, woven layers may also be used, with basis weights similar to those described for nonwoven materials ([0068]).   Shelley teaches that nonwoven web materials suitable for use in the method of this invention may be, for example, selected from the group consisting of spunbond, meltblown, spunbond-meltblown-spunbond laminates, coform, spunbond-film-spunbond laminates, bicomponent spunbond, bicomponent meltblown, biconstituent spunbond, biconstituent meltblown, bonded carded webs, airlaid webs, and combinations thereof (see [0063]; also [0010] and [0033]).

Regarding claim 8, Shelley teaches that when slot coat adhesive processes are used, the adhesive is placed at discrete points on the grooved nonwoven web ([0103]).

Regarding claims 9, 18 and 26-30, with regard to the claimed product-by-process limitations, the examiner notes that the product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  Shelley also teaches wherein the laminate demonstrates a breathability of greater than 100 g/m2/24 hours, desirably greater than 1000 g/m2/24 hours ([0071]).

Regarding claim 34, Shelley teaches that, in an embodiment, the first flexible sheet is selected from the group consisting of a nonwoven web, a film and a foam sheet, and, in an .



Claims 1-6, 8-12, 14-18, 23-27 and 29-32 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Lim (US Patent No. 6,187,696), with evidence from Wikipedia (“Polypropylene”). 

Regarding claims 1, 10, 16, 24-25 and 29-30, Lim teaches a breathable composite sheet material wherein a fibrous substrate (a fabric or a film with a second melting point as claimed) can be extrusion coated onto a thermoplastic film (a film with a first melting point as claimed) (Abstract).  Lim teaches that the thermoplastic film can be made of copolyether ester or polyurethane resins (col. 5 lines 7-17).  Lim teaches several examples of copolyether ester films with melting points ranging from 150-208°C (see cols. 20-21 lines 57-15 and Examples 1-42).  Lim teaches that the fibrous substrate can be a spunbonded nonwoven web, such as polypropylene and polyethylene spunbonded webs or woven slit films (col. 5 lines 36-42 and Examples 1-42).  As evidenced by Wikipedia, polypropylene has a melting point of 130-171° C (see the Table at the right of the previously attached document).

Lim teaches that the thermoplastic film has an average thickness of less than 25 microns (Abstract).  

With regard to the layers being adhesively bonded, Lim teaches that an adhesive can be applied to the surface of the fibrous substrate just before the polymer melt (the thermoplastic film) is extrusion coated onto the fibrous substrate (see columns 8-9, from line 57 to line 3).  The adhesive is preferably applied at a basis weight of between 0.5 and 6 mg/in2 (i.e., 0.8 to 9 g/m2; e.g., 3 g/m2). See col. 7 lines 8-18, claim 12 and Examples 1-5, or Table 1.

Lim teaches fibrous substrate basis weights in a range of between about 13.5 and about 40 g/m2, such as nonwoven sheets having a basis weight of 27 g/m2 (see claim 2 and Examples 1-16).   

With regard to the claimed limitation “wherein subsequent to bonding of the thermoplastic film layer and the thermoplastic resin product layer forming a bonded product, the bonded product has been subjected to a thermal compressing after-treatment by a thermal pressure roller at a temperature that is from 10°-100° lower than the lower of the first melting point and second melting point to provide the laminate,” Lim teaches that the coated substrate enters a nip formed between the rolls, and that the temperature of the rolls is within the range of 10° to 120° C (Lim, see col. 8 line 63 to col. 9 line 33). 

With regard to the claimed softness properties, the examiner notes that Applicant has provided at paragraphs [0029]-[0033], [0041]-[0043] and the Examples of the instant Specification (US 2013/0177747) specific structural examples and procedures which provide the structure and properties claimed.  The examiner finds that the structure and process of Lim discussed above is the same or very similar to that disclosed by applicant.  Accordingly, it is the position of the Office that the structure of Lim would have the claimed softness properties or, in the alternative, that it would have been obvious to one having ordinary skill in the art to expect that the claimed properties would be so provided, as the reference teaches similar materials, basis weights and treatments as those disclosed in the instant application, and as the properties 

Regarding claims 2-3, Lim teaches that the film can be made of materials such as polyvinyl alcohol, block copolyether ester or polyurethane resins (see Abstract). 

Regarding claims 4-5, Lim teaches that the fibrous substrate can be a woven or nonwoven structure (e.g. spunbonded web) made of polymers such as polyolefins and polyesters (col. 5 lines 14-17, 36-42, and 54-59; also col. 6 lines 4-9).  

Regarding claims 6 and 8, Lim teaches that the adhesive is preferably applied to the fibrous substrate in a dispersed spray pattern covering less than 75% of the surface, such as in a spiral pattern (col. 7 lines 15-24 and Examples 1-16).

Regarding claims 9 and 26, with regard to the claimed product-by-process limitations, the examiner notes that Lim appears to teach steps corresponding to the claimed after-treatment steps, but Lim does not appear to teach the laminate being adhesively bonded via a roller pressure bonding operation prior to the thermal compressing after-treatment steps (see col. 5 lines 36-53, cols. 8-9, line 57 to line 3, col. 9 lines 16-33 and the Examples).  However, the final product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability. Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  

Regarding claim 11, Lim teaches that the film can be made of materials such as polyvinyl alcohol, block copolyether ester or polyurethane resins (see Abstract).

Regarding claims 12 and 14, Lim teaches that the fibrous substrate can be a woven or nonwoven structure (e.g. spunbonded web) made of polymers such as polyolefins and polyesters (col. 5 lines 14-17, 36-42, and 54-59; also col. 6 lines 4-9).  

Regarding claims 15 and 17, Lim teaches that the adhesive is preferably applied to the fibrous substrate in a dispersed spray pattern covering less than 75% of the surface, such as in a spiral pattern (col. 7 lines 15-24 and Examples 1-16).

Regarding claims 18 and 27, Lim remains similarly as applied above to claims 1, 9 and 26.

Regarding claim 23, Lim teaches that the thermoplastic film has an average thickness of less than 25 microns (Abstract).  

Regarding claim 31, Lim remains similarly as applied above to claims 1 and 10. 

Lim does not explicitly disclose a nonporous air transmission film.

However, Lim teaches that the composite sheets are breathable, that the preferred composite sheet is substantially free of micoropores, and that substantially no liquid moisture passes through the sheet when tested according to the liquid moisture seepage test (col. 4 lines 18-24).  Lim also teaches that moisture vapor permeable films comprised of polyether block copolymers have an advantage in apparel and personal care applications because such films are non-porous and therefore substantially impermeable to fluids, but they permit the passage of moisture vapor (col. 2 lines 23-28).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have made the thermoplastic film of Lim non-porous in order to obtain a composite sheet that is free of micropores and permits the passage of moisture vapor while allowing 

With regard to the claimed peeling strength properties, the examiner notes that Applicant has provided at paragraphs [0029]-[0033], [0041]-[0043] and the Examples of the instant Specification (US 2013/0177747) specific structural examples and procedures which provide the structure and properties claimed.  Thus, the examiner finds that the structure of Lim discussed above makes obvious the structure claimed.  Specifically, the examiner notes that Lim’s composites comprise films made of copolyether ester or polyurethane resins, and fabrics such as polypropylene spunbonded nonwovens which may have similar basis weights as those disclosed in the instant application (Lim, see Abstract, col. 5 lines 36-44, claim 2 and Examples 1-16).  Lim further teaches that the film and fabric layers may be joined with an adhesive and then treated between heated rolls at similar temperatures and pressures as disclosed in the instant application (Lim, see col. 8 line 63 to col. 9 line 33).  

Accordingly, it is the position of the Office that the structure of Lim would have the claimed peeling strength properties or, in the alternative, that it would have been obvious to one having ordinary skill in the art to expect that the claimed properties would be so provided, as the reference teaches similar materials, basis weights and treatments as disclosed in the instant application, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the Examiner expects the composites as taught by Lim to have the claimed peeling strength properties.

Regarding claim 32, in another embodiment, Lim teaches an example of a composite sheet comprising a film and a nonwoven sheet, wherein the thickness of the film is 22 microns and the thickness of the composite sheet is 89 microns (See example 20 in Table 4, columns 

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the composite sheets in other embodiments of Lim with a nonwoven sheet to film thickness ratio of 3:1 in order to obtain composite sheets that can act as a barrier to liquids, bacteria, viruses and odors while also being highly permeable to moisture vapor, for use in applications such as apparel, surgical drapes, sterile wraps, packaging materials, protective covers, construction materials or personal care absorbent articles, as taught by Lim (col. 1 lines 5-14 and cols. 25-26).
		

Claim Rejections - 35 USC § 103

Claims 28 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim (US Patent No. 6,187,696), as applied to claims 1 and 31 above, in view of Jones (WO 2008/085983 A2). 

Regarding claims 28 and 33, Lim remains similarly as applied above to claim 1.

Lim teaches fibrous substrate basis weights in the range of about 13.5 to about 40 g/m2 and adhesive basis weights in the range of 0.8 to 9 g/m2. 

With regard to a combined-basis-weight to peel-strength ratio as claimed, Lim also teaches peel strengths of at least 0.1 N/cm (equivalent to peel strengths of at least about 1.5 N/15 cm, as calculated by the examiner) (see Abstract).The examiner notes that for a fibrous substrate basis weight of 40 g/m2, Lim thus teaches a combined basis-weight to peel-strength 

Lim does not explicitly disclose that the laminate has a moisture transmission rate of at least 870 g/m2/day and at most 1060 g/m2/day when measured at 23°C and 50 RH% in accordance with ASTM E96.

However, Jones teaches that building and construction materials such as housewraps suitably have a water vapor transmission rate of greater than about 70 g/m2·24h, and that typically building and construction materials do not require water vapor transmission rates of more than 2000 g/m2·24h, as measured according to ASTM E-96A (see page 20 line 22 to page 21 line 8, page 24 lines 16-19, and Table 1).  Jones also teaches that laminates of fabrics and films may be used for such purposes (see page 7 lines 18-24, and page 16 line 17 to page 17 line 16).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the laminate of Lim with a water vapor transmission rate of greater than about 70 g/m2·24h and not more than 2000 g/m2·24h in order to obtain a water-resistant material that has a breathability suitable for use in building and construction materials such as housewraps, as taught by Jones (see Abstract and page 20 line 22 to page 21 line 8).




Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim (US Patent No. 6,187,696), as applied to claim 1 above, in view of Carroll (US PGPUB 2004/0142621). 

Regarding claim 22, Lim does not appear to explicitly disclose that the thermoplastic resin film layer additionally includes up to 5% by weight of the film layer of an organic material containing group affinitive with polyether-ester thermoplastic elastomers.

However, Carroll teaches a breathable composite comprising a thermoplastic film and a fibrous substrate, wherein the composite is useful in absorbent articles, apparel, surgical drapes, protective covers and construction materials (see Abstract and [0002]). The thermoplastic film can be comprised of at least 50% by weight of a block copolyether ester (referred to as Fraction A) and between 1% and 8% by weight of a compatibilizer (referred to as Fraction C, see Abstract, [0014] and [0063]).  The compatibilizer of Fraction C comprises a backbone such as polyethylene or polypropylene and contains grafted functional groups that are compatible (e.g. interactive) with Fraction A (see [0063]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the polyether-ester film layer in the composite of Lim with between 1% and 8% by weight of a compatibilizer that is compatible with the polyether-ester in order to improve the processing and uniformity of the breathable polyether-ester based thermoplastic film layer, for use in applications such as protective covers and construction materials, as taught by Carroll (see Abstract, [0002] and [0058]).


Response to Arguments

Applicant's arguments filed 9/9/2020 have been fully considered but they are not fully persuasive. 
Contention (1): Applicant contends that, with regard to the 112, first paragraph rejection of claim 33, paragraph [0022] of the present application teaches that the thermoplastic resin product layer may be identical to the thermoplastic film layer and, in this regard, the specification at paragraph [0034] teaches that the thermoplastic film layer may have the claimed moisture transmission rate. 
Regarding this contention, the examiner notes that paragraph [0022] of applicant’s published specification discloses that, “In the laminate of the present invention, when the thermoplastic resin product layer is also a thermoplastic resin film, identically, the thermoplastic resin film has a thickness of 1-250 µm, preferably 1-100 µm, more preferably 2-50 μm.”  In the examiner’s view, paragraph [0022] discloses that the thickness may be the same but does not disclose that the thermoplastic resin films are identical (for example, thermoplastic resin films are not necessarily made of the same materials).  The examiner also notes that the moisture transmission rates disclosed in paragraph [0034] refer specifically to “the thermoplastic resin film layer used in step (1)” (see [0029]-[0033]).

Contention (2): Applicant contends that the laminates of Lim at best relate to the comparative examples/results set forth in the working examples section of the present application, and thus Lim fails to disclose a laminate that has been subjected to a thermal compressing after-treatment that imparts a softness as measured by ISO 17235-2002 that is from 8.3% to 36% larger than a comparative softness of a comparative laminate that has an identical construction but has not been subjected to the thermal compressing after-treatment as recited in independent claim 1.
Regarding this contention, it is unclear which of applicant’s examples are Comparative examples and how they compare specifically to Lim.  It is also unclear if/how applicant’s evidence is commensurate in scope with the claims.  Thus, it is unclear how the evidence demonstrates that the claimed softness properties would not have been obvious over Lim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789 
   
       /ELIZABETH C IMANI/       Primary Examiner, Art Unit 1789